TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2015



                                     NO. 03-15-00052-CV


                                 Anna Marie Casas, Appellant

                                                v.

                                 Vencelao Laureano, Appellee




         APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 22, 2014. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

the court below.